



COURT OF APPEAL FOR ONTARIO

CITATION: Marjadsingh v. Walia, 2013 ONCA 336

DATE: 20130523

DOCKET: C56380

Goudge, Gillese and Pepall JJ.A.

BETWEEN

Anthony Marjadsingh, personally, Sharon Marjadsingh,
    Kathy Lochan, Joshua Marjadsingh, Kyle Marjadsingh and Taylor Marjadsingh,
    minors by their litigation guardian, Anthony Marjadsingh

Plaintiffs (Appellants)

and

Harmeet Walia

Defendant (Respondent)

and

St. Dimitar Bulgarian Eastern Orthodox Church

Third Party (Respondent)

Howard W. Reininger, for the appellants

Ashley Artopoulo and Maria Abdoullaeva, for the
    respondent Harmeet Walia

Kevin Bridel, for the respondent St. Dimitar Bulgarian
    Eastern Orthodox Church

Heard: May 22, 2013

On appeal from the judgment of Justice Beth A. Allen of
    the Superior Court of Justice, dated November 23, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view there was no surprise or prejudice to the appellant due to
    the release and the settlement issue being raised.  We would therefore give no
    effect to the appellants first argument.  We also agree entirely with the
    motion judges disposition of the issue and with her thorough reasons.

[2]

We would however grant leave and allow the appeal from the costs order. 
    No request for more than partial indemnity was made and we see no basis for
    doing so here.  The costs order below is set aside and an order of costs is
    made as follows: to the respondent Walia in the amount of $8800 inclusive of
    disbursements and HST and to the respondent St. Dimitar in the amount of $5000
    inclusive of disbursements and HST.

[3]

Costs of the appeal to these respondents in the amounts of $7000 and
    4000 respectively all inclusive.


